DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a Second Non Final Office Action.

Specification 
Amendments to the Specification filed 09 September 2021 are accepted and entered.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by, and under 35 U.S.C. 103 as being unpatentable over, Materna 6668915.
Regarding claim 1, Materna teaches a heat exchanger array (Figs 1a-2b, 4-11; specifically combination of Figs 5-7 and 10-11) comprising: 

    PNG
    media_image1.png
    603
    668
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    579
    595
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    481
    655
    media_image3.png
    Greyscale

(note for the following examination, reference is made to the circular/annular arrangement of heat exchangers as shown in Fig 5 having at least three rows of heat exchangers as shown in Figs 10; see Col.21 l.62 - Col.22 l.20; Col.23 ll.36-43 teaching various features of each Figure and they being usable in combination; note that corresponding shared features of Figs 6-7 and Fig 11 are analogously relied upon where applicable; basic elements of the heat exchanger(s) are also described with references to Figs 1b and 2b)

    PNG
    media_image4.png
    856
    435
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    769
    352
    media_image5.png
    Greyscale

a first row of heat exchangers (Figs 5 teaches repeated distribution of heat exchangers to form two rows, Fig 10 teaches the two rows may instead be at least three rows, any row downstream of the upstream-most row being interpreted as the first row; e.g. heat exchangers 1080), each with a respective hot side, a respective cold side (as required for heat exchangers; see also, Col.7 ll.41-45 teaching fins being hot and fluid entering in the flow direction being cold), and a respective first frontal area (Fig 1b teaches each heat exchange portion wx, having a width Wwx; e.g., Ww1 and Ww2, and a depth; see also Fig 5 for 3-dimensional visualization), wherein the heat exchangers of the first row are spaced apart to define first gaps (as formed between repeating units of the heat exchangers as shown in Fig 5 and described in Col.21 l.62 - Col.22 l.20; see also 1060 and 1092 of Fig 10); 
a second row of heat exchangers (Fig 5 teaches repeated distribution of heat exchangers to form two rows, Fig 10 teaches the two rows may instead be at least three rows, any row downstream of the first 

    PNG
    media_image6.png
    856
    435
    media_image6.png
    Greyscale


wherein the plurality of side curtains are arranged to define a first plurality of neck regions (1070 of adjacent repeating units; Figs 5 and 10) and a second plurality of neck regions (1092 of adjacent repeating units; Figs 5 and 10), each neck region of the first plurality of neck regions being positioned upstream of and aligned with one respective heat exchanger of the first row of heat exchangers (Fig 5), and each neck region of the second plurality of neck regions being positioned upstream of and aligned with one respective heat exchanger of the second row of heat exchangers (Fig 5); 
wherein each heat exchanger is aligned with a neck region of the first plurality of neck regions or the second plurality of neck regions and each neck region has a neck area that is less than the first frontal area or the second frontal area of the heat exchanger with which it is aligned (Figs 5 and 10); 
wherein the plurality of side curtains define a set of first passages (1044) in each of which the cold fluid flows through one of the neck regions of the first plurality of neck regions, then through the corresponding heat exchanger of the first row of heat exchangers, and subsequently through the corresponding second gap of the second gaps (through 1070, 1080, 1085); and 
wherein the plurality of side curtains define a set of second passages (1046) in each of which a cold fluid flows through one of the first gaps and the corresponding neck region of the second plurality of neck regions, and subsequently through the corresponding heat exchanger of the second row of heat exchangers (through 1090, 1092, 1094).
Note, that the limitation requiring a “second frontal area that is different from each of the first frontal areas of the heat exchangers of the first row” only requires the second frontal area(s) to be different in some respect (e.g. location, orientation, position, etc.) from the first frontal area(s) and does not specifically require the size of the areas to be different. In the 102 rejection above, the first frontal areas are different from the second frontal areas in that they are characteristic of different heat exchangers from different rows and are positioned at different locations. 

In Materna (Fig 1b), the first frontal area and the second frontal area are defined by respective Ww1 and Ww2 widths times a common, constant depth dimension (Figs 1b and 5; i.e. depth maintained constant).  Regarding the widths (and therefore areas), the written description of Materna teaches (in Col.6 ll.34-62): 
“The first flowpath 142 comprises region 150, which is a wider region having a width Ww1, and region 160, which is a narrower region having a width Wn1. Similarly, the second flowpath 144 comprises a narrower region 170 having a width Wn2 and a wider region 180 having a width Ww2. Typically, Wn1=Wn2 and Ww1=Ww2, so that the respective narrower and wider regions add up to give a constant overall width dimension for the array, which corresponds to dimension W in FIG. 1a. In fact, according to the symmetry which in many cases would be used, the narrow regions 160 and 170 would be geometrically identical to each other and the wide regions 150 and 180 would be geometrically identical to each other. Because some regions are narrower and others are wider, velocities in the various regions are unequal. Within each individual region 150, 160, 170 and 180, the distribution of heat transfer surface would typically be uniform, but the wide regions 150 and 180 have a different amount of heat transfer surface area per unit of flow cross-sectional area as compared to the narrow regions 160 and 170. It will be seen that for an advantageous situation to be obtained, the amount of heat transfer surface area per unit of flow cross-sectional area is greater for the wide regions 150 and 180 than for the narrow regions 160 and 170. In practical terms for fins, this means that in the wide regions the fins are closer together. By this means, the wide regions serve primarily the purpose of heat transfer and the narrow region serves primarily to move fluid with relatively little pressure drop through the region which is not intended primarily for the purpose of heat transfer.”
MPEP2143(I)(E) provides that an exemplary rational to support conclusion of obviousness includes choosing from a finite number of identified predictable solutions, with a reasonable expectation of success obvious to try. The obvious to try rationale requires: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve 
In this case, Materna recognized the need to improve upon the conventional heat exchanger design of Fig 1a “characterized by a relatively small heat transfer coefficient and a relatively small volumetric heat capacity of the gas” thus requiring “large heat transfer surface area and large volumetric flowrate of gas, which together can require a significant amount of power to move the gas” (Col.1 ll.19-25). Materna’s Fig 1b provides increased heat exchange surface area and decreased pressure drop for the same overall dimensions as compared to the conventional heat exchanger arrangement of Fig 1a (Col.2 ll.5-28).
This technical advantage is achieved by using the wide (Ww1, Ww2) and narrow (Wn1, Wn2) sections of Fig 1b, instead of the constant uniform width W of Fig 1a. In arranging these sections, there are only two possible frontal area results in terms of size equality (since heat exchanger depth is constant): Ww1 = Ww2 (and Wn1 = Wn2, for maintaining total width at W), or Ww1 ≠ Ww2 (and Wn1 ≠ Wn2 to maintain total width at W). These two potential solutions are alluded to when Materna teaches that “[t]ypically, Wn1=Wn2 and Ww1=Ww2, so that the respective narrower and wider regions add up to give a constant overall width dimension for the array, which corresponds to dimension W in FIG. 1a” (emphasis added) and “[i]n fact, according to the symmetry which in many cases would be used, the narrow regions 160 and 170 would be geometrically identical to each other and the wide regions 150 and 180 would be geometrically identical to each other” (emphasis added). By stating that Ww1 = Ww2 is “typically” and/or “in many cases” used, Materna is recognizing that the alternative Ww1 ≠ Ww2 can also atypically and/or sometimes be used. 
In the above citation, Materna further teaches that when “some regions are narrower and others are wider, velocities in the various regions are unequal”. Additionally, “the distribution of heat transfer surface would typically be uniform” (emphasis added) such that “the wide regions 150 and 180 have a different amount of heat transfer surface area per unit of flow cross-sectional area as compared to the narrow regions 160 and 170”. Instead of this uniform distribution that would “typically” be used, Materna 
Materna thus teaches a recognized problem/need in the art (i.e., to improve upon the heat exchange capacity of heat exchangers without increasing overall size and while reducing pressure drop, Col.1 ll.19-25 and Col.2 ll.5-28), a finite number (two) of identified predictable potential solutions (i.e., heat exchanger with wide and narrow portions characterized by widths Ww1, Ww2, Wn1, Wn2 where either Ww1=Ww2 or Ww1≠Ww2 as identified in Col.6 ll.34-62 with discussion of preferred embodiments and desired results; e.g., Ww1=Ww2 being the typically preferred but not exclusive option, the nature of equality characterized by the only two options of = or ≠, the desired result of maintain overall width at W being achievable under both options of  Ww1=Ww2 and Ww1≠Ww2), and one of ordinary skill in the art could have pursued the potential options with a reasonable expectation of success (i.e., as discussed in Col.6 ll.34-62 with regards to the technical effects of adjusting widths, e.g., with corresponding changes in velocity and fin distribution being operable and optimizable for the desired heat exchanger performance). 
The matter of Ww1=Ww2 or Ww1≠Ww2 being the only potential “difference” between Materna’s preferred embodiment and the claimed invention (when interpreting the different areas as specifically different in size, under the Graham v. Deere analysis above), and all the requirements of MPEP2143(I)(E) being resolved above, the claimed invention (as alternatively interpreted) of second frontal area(s) being different (in size) from the first frontal area(s) is considered an embodiment of Materna that was obvious to try in light of Materna’s Col.1 ll.19-25, Col.2 ll.5-28, Col.6 ll.34-62, Figs 1a-1b, and Fig 5 as discussed above. 
Furthermore, MPEP2123(II) provides that disclosed examples and preferred embodiments (in this case, “[t]ypically, Wn1=Wn2 and Ww1=Ww2” (emphasis added) and “according to the symmetry which in many cases would be used, the narrow regions 160 and 170 would be geometrically identical to each other and the wide regions 150 and 180 would be geometrically identical to each other” (emphasis added) of Col.6 ll.34-62) do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (in this case, the single “atypical”, or “in some cases used” alternative to Wn1=Wn2 and Ww1=Ww2, being 
Regarding Claim 7, Materna teaches all the limitations of the invention as claimed and discussed above. 

    PNG
    media_image7.png
    856
    435
    media_image7.png
    Greyscale

Materna further teaches each of the heat exchangers has a first portion with an intake (I1 or I2) covered by a first fairing (F) and a second portion with an exhaust (O1 or O2) covered by a second fairing (F; Fig 10).
Regarding Claim 8, Materna teaches all the limitations of the invention as claimed and discussed above. Materna further teaches each of the plurality of side curtains includes a first pocket for receiving the first fairing or the second fairing of one of the heat exchangers in the first row (Fig 10; each curtain having an indented portion or opening in which to form a fairing, F).
claim 10, Materna teaches all the limitations of the claimed invention as discussed above. Materna further teaches each of the heat exchangers is a shell and tube heat exchanger or a plate fin heat exchanger (Col.24 ll.13-44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Materna in view of Upadhya 20080006396.
Regarding claim 2, Materna teaches all the limitations of the claimed invention as discussed above. Materna further teaches the heat exchangers may have different frontal areas (Fig 1b, Col.21 ll.44-56, Col.24 ll.54-59). Note, that the repetition of units in Fig 5 teaches each repeating unit to be identical, thus the first frontal areas of each heat exchanger in the first row being the same and the second frontal area of each heat exchanger in the second row being the same. Thus, when Materna teaches that the heat exchangers of the first row may have different first frontal areas from the second frontal areas of the heat exchangers of the second row, there are only two possible options to choose from: either (1) each second frontal area is smaller than each first frontal area (A2<A1), or (2) each second frontal area is larger than each first frontal area (A2>A1). 
There being a finite number of identified solutions, the claimed frontal area feature (of A2<A1) is a candidate for obviousness under the obvious to try rationale which requires (according to MPEP2145(X)(B) and MPEP2143(I)(E)) one skilled in the art to be able to choose from a finite number of identified, predictable solutions (i.e., either A2<A1 or A2>A1), with a reasonable expectation of success. Both options are encompassed in the considerations of Materna for possible heat exchanger array arrangements, thus both options being considered to have a reasonable expectation of success. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose second frontal areas being smaller than first frontal areas (A2<A1) for the heat exchanger array of Materna because Upadhya teaches tailoring facial/frontal area of the heat exchangers depending on the desired thermal performance, space-constraints, and air resistance factors (Upadhya [0028-31]).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Materna in view of Schwarz 20080028763.
Regarding claim 3, Materna teaches all the limitations of the claimed invention as discussed above. Materna does not teach the heat exchanger array is positioned within a turbofan gas turbine engine and is located in at least one of an upper bifurcation and a lower bifurcation of a nacelle of the gas turbine engine.
However, Schwarz teaches the use of heat exchangers (44, 46) in a lower bifurcation (36, [0022], Fig 1B) of a nacelle (any of 30, 32) of the gas turbine engine (20; [0028]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the heat exchanger array of Materna in the lower bifurcation as taught by Schwarz, in order to utilize waste heat rejected from the engine to produce thrust (Schwarz [0026]). 
Regarding claim 5, Materna in view of Schwarz teaches all the limitations of the claimed invention as discussed above. Materna in view of Schwarz does not teach the hot side of each of the plurality of heat exchangers is fluidly connected to oil from a gearbox of the gas turbine engine and the cold side of each of the plurality of heat exchangers is positioned to receive the cold fluid which is a bypass air from a fan.
oil- cooler, Fig 2, [0007]) of the heat exchanger (44) fluidly connected to oil from a gearbox ([0005-7], Fig 2 “gears”) of the gas turbine engine and the cold side of each of the plurality of heat exchangers is positioned to receive cold fluid which is a bypass air (air stream F, Fig 1B) from a fan (14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the heat exchanger array of Materna in view of Schwarz to cool hot lubricant from the gearbox using fan bypass air as taught by Schwarz in order to maintain efficient lubricant cooling with advances in gas turbine technology that increase heat load rejected to the lubricant (Schwarz, [0005-6]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Materna in view of Schwarz, and further in view of Wakeman 4187675.
Regarding claim 4, Materna in view of Schwarz teaches all the limitations of the claimed invention as discussed above. Materna in view of Schwarz does not teach the hot side of each of the heat exchangers is fluidly connected to at least one of a low pressure compressor and a high pressure compressor and the cold side of each of the heat exchangers is positioned to receive the cold fluid which is a bypass air from a fan.
However, Wakeman teaches a heat exchanger (10) in a turbofan (100) fluidly connected to a high pressure compressor (Fig 1) on a hot side (flow tubes 43 through which hot cooling air 120 flows; Col.3 ll.34-56) and positioned to receive secondary air from a fan on the cold side (Fig 1, Col.3 l.56 - Col.4 l.2) in order to provide the cooled compressor air to hot turbine components (Col.1 ll.33-51). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the heat exchanger array of Materna in view of Schwarz to cool hot cooling air from the compressor using fan bypass air as taught by Wakeman in order to maintain efficient cooling to hot turbine parts while increasing achievable Mach numbers and larger compressor ratios without significantly increasing the percentage of air required to be bled from the compressor (Wakeman, Col.1 ll.33-66). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Materna.
Regarding Claim 6, Materna teaches all the limitations of the invention as claimed and discussed above. Materna does not specifically teach the side curtains are formed of metallic or composite material. 
However, MPEP 2144.07 states that “[t]he selection of a known material based on its suitability for its intended use support[s] a prima facie obviousness determination”. In this case, metallic materials were known to be ductile, resilient, and conducive to heat transfer applications (see Merriam Webster definition of metal: “any of various opaque, fusible, ductile, and typically lustrous substances that are good conductors of electricity and heat, form cations by loss of electrons, and yield basic oxides and hydroxides”), thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a metallic material for the curtains of Materna, in order to use widely available and known material for heat exchange application that would have been easily manufactured to the required geometry and attached to the necessary mating components. 

Potentially Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, while addressing all outstanding objections and rejections.
Claims 11-20 are allowable. 

Response to Arguments 
Applicant’s arguments filed 09 September 2021 have been carefully considered and were addressed in the rejections above at the relevant locations, but they are not all persuasive.
In summary, 
Applicant asserts that Materna does not teach the first frontal areas being different from second frontal areas because Materna teaches Ww1=Ww2 in Col.6 ll.34-36. 
However, claim 1 is still rejected under 35 USC 102/103 because: (1) the claim does not require that the areas are different in size (i.e., they can be different in other respects, e.g. by location or orientation, [t]ypically, Wn1=Wn2 and Ww1=Ww2” (emphasis added) and “according to the symmetry which in many cases would be used, the narrow regions 160 and 170 would be geometrically identical to each other and the wide regions 150 and 180 would be geometrically identical to each other” (emphasis added) of Col.6 ll.34-62) do not constitute a teaching away from the broader disclosure or nonpreferred embodiments (in this case, the single “atypical”, or “in some cases used” alternative to Wn1=Wn2 and Ww1=Ww2, being Wn1≠Wn2 and Ww1≠Ww2 by nature of the mathematical implications of equality). See MPEP2123(II) and MPEP2143(I)(E).
	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/STEPHANIE SEBASCO CHENG/
Examiner, Art Unit 3741